Citation Nr: 0619295	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-28 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education for the 
period from August 27, 2001, to November 1, 2002.


WITNESSES AT HEARING ON APPEAL

Appellant, L.F., and P.J.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.  The veteran died in June 2004.  The appellant 
is the veteran's son.

In June 2004, the appellant's claim for educational benefits 
under Chapter 35 was denied for college courses taken between 
August 27, 2001 to November 2002.  The appellant appealed 
that decision.


FINDINGS OF FACT

1.  The veteran was awarded a 100 percent permanent schedular 
rating for a service-connected disability effective from 
February 26, 2003, and eligibility to Chapter 35 benefits was 
established effective from that date.

2.  The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received on 
February 13, 2004, and his enrollment certification for 
course work for the period from August 27, 2001, to November 
1, 2002, was received on June 14, 2004.


CONCLUSION OF LAW


Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period from August 27, 2002, 
to November 1, 2002, as the claim therefor was received by 
the RO more than one year later.  38 U.S.C.A. §§ 3501, 3513 
(West 2002); 38 C.F.R. §§ 21.3041, 21 3130(e), 21.4131(d) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty-to-assist and notification obligations are codified 
in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005).  In addition, regulations were codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases is found 
in Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(that is, Chapter 51).  As well, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 35).  
Therefore, the VCAA (and, it follows, its implementing 
regulations) is not applicable.

The Board notes that the RO has explained to the appellant 
the bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim.  Significantly, there is no indication that there 
is any existing evidence pertinent to the issue on appeal 
that has not been obtained.  

A November 2002, rating decision granted service connection 
for hepatitis C and assigned a 100 percent rating, effective 
July 29, 2002, for the veteran; and denied basic eligibility 
to Dependents' Educational Assistance under Chapter 35 (DEA) 
on the basis that the veteran's 100 percent disabling was not 
permanent in nature.  A February 2004 rating decision found 
that the veteran's service-connected disability was permanent 
in nature, and granted basic eligibility to Chapter 35 
educational assistance under Chapter 35; all grants were 
effective February 26, 2003.

A VA Form 22-5490, Application For Survivors' And Dependents' 
Educational Assistance, was received by VA from the appellant 
on February 13, 2004.  A March 2004 letter apprised the 
appellant that he was entitled to benefits for an approved 
program of education and training under the Dependents' 
Educational Assistance Program.  The letter advised him that 
that he could choose a beginning date of February 26, 2003 or 
February 25, 2004, the date of the letter informing the 
veteran that he was permanently and totally disabled due to 
service-connected disability.  He was told that the ending 
date was eight years after the date he chose.  The letter 
apprised him that VA could pay benefits prior to the date 
that he selected.

In March 2004, the veteran selected February 26, 2003 as the 
beginning date for his Chapter 35 benefits.  Thereafter, the 
veteran was given a certificate of eligibility letter 
informing him that he was entitled to benefits for an 
approved program of education of training under Chapter 35 
and that he had 45 months of full time benefits.  He was also 
informed that the ending date for benefits was eight years 
following the date he elected, February 26, 2011.

In June 2004, the veteran submitted VA Form 22-1999, 
enrollment certification, which requested payment for college 
courses taken prior to February 2003 (i.e. classes taken from 
August 2001 to November 2002).  In June 2004, the RO informed 
the veteran that they were unable to pay for education 
benefits prior to February 26, 2003, the date he became 
eligible for benefits.  The appellant appealed this decision.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways.  38 U.S.C.A. §§ 3500, 3501(a)(1)(A)(i) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021(a)(1)(i) (2005).  Dependents of a veteran with 
service-connected total disability permanent in nature are 
entitled to receive educational assistance subject to the 
provisions of chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2005).  In 
relevant part, the Board notes that a child or surviving 
spouse of a veteran will have basic eligibility for such 
benefits where the veteran was discharged under other than 
dishonorable conditions, or died in service; and had a 
permanent and total service-connected disability; or a 
permanent and total disability was in existence at the date 
of the veteran's death; or where the veteran died as a result 
of a service- connected disability.  38 U.S.C.A. §§ 3500, 
3501; 38 C.F.R. § 3.807(a).  The record confirms that the 
appellant is the veteran's son, that the veteran had 
honorable active service, and that a February 24, 2004 rating 
decision awarded a permanent and total rating retroactively 
effective from February 26, 2003, and established basic 
eligibility for Chapter 35 benefits retroactively effective 
from February 26,2003.  Evidence of record also establishes 
the appellant was born on September [redacted], 1982, and turned 18 
years of age on September [redacted], 2000.

In correspondence of record and at his personal hearing, the 
appellant maintains that he is entitled to the retroactive 
award and payment of educational benefits under Chapter 35, 
Title 38, United States Code for his pursuit of education for 
the period of August 27, 2001 to November 1, 2002, at Collins 
College.  The appellant's argument is to the effect that the 
Social Security Administration (SSA) found the veteran to 
have been totally disabled, effective October 30, 2000.  He 
also points out that the veteran was awarded a 100 percent 
disability rating, effective July 29, 2002.  The appellant 
contends that he should receive retroactive payment for his 
coursework from August 27, 2001, to November 1, 2002, as the 
veteran's 100 percent disability began prior to the 
initiation of his coursework.  

Under 38 C.F.R. § 21.3041(a) (2005), the basic beginning date 
of a child's eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of 
the child's successful completion of secondary schooling, 
whichever occurs first.  

When a person eligible to receive educational assistance 
under 38 U.S.C.A. § chapter 35 enters or reenters into 
training, the commencing date of his or her award of 
educational assistance will be determined as follows:

(1) If the award is the first award of educational assistance 
for the program of education the eligible person is pursuing, 
the commencing date of award of educational assistance is the 
latest of:
	(i) The beginning date of eligibility as determined by 
38 C.F.R. § 21.3041(a) or (b) or by 38 C.F.R. § 21.3046(a) or 
(b), whichever is applicable;
	(ii) One year before the date of claim as determined by 
38 C.F.R. § 21.1029(b);
	(iii) The date the educational institution certifies 
under paragraph (b) or (c) of this section;
      (iv) The effective date of the approval of the course, 
or one year before the date VA receives the approval notice, 
whichever is later. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).  
Except as provided in subsections (b) and (c), effective 
dates relating to awards under chapters 30, 31, 32, and 35 of 
this title or chapter 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113.  

In the present case, the appellant's application for Chapter 
35 educational assistance benefits was received in February 
2004; and his enrollment certification was received in 
February 2004.  He would have been entitled to receive 
retroactive payment of Chapter 35 benefits, effective 
February 2003, which was one-year prior to the date of the 
receipt of the enrollment certifications for such benefits as 
required under 38 C.F.R. § 21.4131.  The appellant had 
already completed the education pursued from August 27, 2001, 
to November 1, 2002.  Thus, he did not complete the education 
in question within the one-year period prior to the receipt 
of his enrollment certification.

The Board is sympathetic to the appellant's arguments.  He 
was ultimately found eligible for Chapter 35 benefits, 
effective February 2003, but was notified of the decision in 
February 2004; and therefore, could not have sent the 
required information any earlier than February 2004.  The 
Board notes that similar arguments were clearly rejected by 
the Court in Erspamer v. Brown, 9 Vet. App. 507 (1996).   In 
Erspamer, the United States Court of Appeals for Veterans 
Claims (Court) indicated that the intent of that statute was 
clear on its face.  In that case, the appellant sought 
educational assistance under Chapter 35 for a law school 
education he had completed several years prior to the RO 
granting service connection for the cause of the veteran's 
death.  The appellant in Erspamer indicated that if not for 
the RO's delay in granting service connection for the cause 
of his father's death, he would have been entitled to 
educational assistance for his law school education.  The 
Court rejected the appellant's arguments, holding that there 
was simply no legal basis to award educational assistance 
benefits many years before the period of eligibility, and 
that to do otherwise would conflict with the express intent 
of Chapter 35.  

Moreover, the Board observes that 38 C.F.R. § 21.3041 
provides that the basic beginning date of an eligible child's 
period of eligibility is his or her 18th birthday or 
successful completion of secondary schooling, whichever 
occurs first.  An eligible child may have a beginning date 
later than the basic beginning date if the effective date of 
the permanent and total disability rating occurs after the 
child has reached 18, but before he or she has reached 26, 
the beginning date of eligibility will be the effective date 
of the rating or the date of notification to the veteran from 
whom the child derives eligibility, whichever is more 
advantages to the eligible child.  In the instant case, the 
effective date of the rating for the permanent and total 
rating was February 2003 and the date of the notification of 
the rating decision is February 2004.  Both events were after 
the appellant turned 18, but before he reached 26.  The 
earliest date of eligibility is February 2003, the date of 
the award of the permanent and total disability rating.  
Therefore, the appellant cannot be found to have been 
eligible for benefits for courses taken from August 2001 to 
November 2002. 

There is no basis under law, regulation, or case law to grant 
the appellant's claim to Chapter 35 before February 2003.  
Thus, his appeal for entitlement to the retroactive award and 
payment of educational benefits under Chapter 35, Title 38, 
United States Code for the pursuit of education for the 
period from August 27, 2001, to November 1, 2002, must be 
denied based on the law, and not on the facts 
of the case, based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education for the 
period from August 27, 2001, to November 1, 2002, is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


